Citation Nr: 0529221	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disability of the left 
ankle/left foot/left toes, including as secondary to service-
connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1956 to January 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003.  

For reasons hereinafter explained, the Board has broadly 
described the disability claimed by the veteran as shown on 
the first page of this decision. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran is claiming service connection for left foot 
disability on both direct and secondary theories of service 
connection.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  The record shows that the veteran 
was involved in a motor vehicle accident in December 1956 
while on active duty.  By rating decision in September 1992, 
service connection was established for right knee disability 
related to a right knee injury suffered in the 1956 motor 
vehicle accident.  By rating decision in June 2000, service 
connection was established for left knee degenerative joint 
disease secondary to the already service-connected right knee 
disability.  

Post-service medical evidence includes references to various 
problems from the left ankle to the toes.  Various reported 
disorders include a stress fracture of the left foot, 
hammertoes, and arthritis of the left ankle.  It is unclear 
exactly what disorders the veteran is including in his claim.  
At any rate, the Board finds that a March 2004 VA examination 
conducted in connection with the claim is inadequate to allow 
for an informed appellate review.  

Although the March 2004 VA examination report lists an 
impression of degenerative joint disease of the left ankle 
with associated hammertoe deformity 2nd, 3rd, 4th, and 5th toes 
and an apparent angulation of the great toe (referred to as 
right by the examiner) from dislocation, the only opinion 
offered by the examiner was that it seems less likely that 
the difficulty with the "left great toe" was secondary to 
the veteran's knee injuries.  No opinion was offered with 
regard to whether the left ankle disability or hammertoes 
were causally related to the service-connected knee 
disabilities.  Moreover, the examiner commented that the 
veteran had documented injury to the left foot with the 1956 
accident, but it is not clear where the examiner obtained 
this information.  Further, no opinion was offered as to any 
relationship between any problems of the left ankle, foot 
and/or toes and the supposedly documented 1956 injury to the 
left foot.  In sum, the medical evidence as it now stands 
simply does not adequately address the various questions 
raised in this case where service connection is being sought 
on both direct and secondary bases.  

Additionally, it appears that the March 2003 letter sent to 
the veteran to advise him of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) only addressed the 
secondary service connection theory.  In view of the need to 
return the case for medical clarification as discussed above, 
appropriate action to ensure that the veteran is furnished 
VCAA notice with regard to his claim on a direct service 
connection theory is warranted. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter in 
connection with his claim of service 
connection for left ankle/left foot/left 
toes disability on a direct basis.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claim on a direct 
service connection basis.  The veteran 
should also be advised to submit any 
pertinet evidence in his possession.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether any current disability 
of the left ankle/left foot/left toes is 
causally related to any inservice injury 
or is proximately due to, or has been 
aggravated by, his service-connected knee 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  All current disabilities 
of the left ankle/left foot/left toes 
should be clearly reported.

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left ankle/left 
foot/left toe disorder is causally 
related to any injury documented in the 
service medical records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left ankle/left 
foot/left toe disorder is proximately due 
to, or caused by, either or both of the 
veteran's service-connected knee 
disabilities?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left ankle/left 
foot/left toe disorder has been 
aggravated by either or both of the 
veteran's service-connected knee 
disabilities?

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted (on either a direct or 
secondary basis) for any current 
disabilities involving the left ankle, 
left foot, and/or left toes.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

